MEMORANDUM **
Adrian Navarro Infante and Maricela Patino Alvarado, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) February 12, 2004, order dismissing their appeal from the Immigration Judge’s denial of cancellation of removal, and the BIA’s August 31, 2004, order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the consolidated petitions for review.
Petitioners have not made any contentions regarding the BIA’s February 12, 2004, order in their opening brief, and so petitioners have waived review of this or*626der. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
As to the BIA’s August 31, 2004, order, the BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely, because they did not file the motion within 90 days of the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and did not demonstrate a material change in circumstances in Mexico, see 8 C.F.R. § 1003.2(c)(3)(ii).
Petitioners’ reliance on Khourassany v. INS, 208 F.3d 1096, 1099 & n. 2 (9th Cir.2000), is misplaced. In that case, the 90-day time limit for motions to reopen did not apply because petitioner had been ordered deported before March 22, 1999. See 8 C.F.R. § 1208.18(b)(2).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.